DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 11-12 are pending this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on January 5th, 2021. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claim 1 is amended. As a result, claims 1, and 11-12 are pending in this office action.

Drawings
The drawings were received on January 5th, 2021.  These drawings are acceptable.
Response to Arguments
Applicant’s argument, see pg. 6-7, file on January 5th, 2021, with respect to the rejection of independent claim 1 under 35 U.S.C 103, where the applicant asserts, the cited art does not teach or suggest these elements (“wherein determining the data string comprises: performing a plurality of tracings using the data segments and the plurality of search strings; and selecting the data string from a longest match sequence tracing of the plurality of tracings”) of claim 1. Examiner agreed the 

Boulanger teaches determining the data string comprises: performing a plurality of tracings using the data segments and the plurality of search strings (See Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this mode, PPDE 100 is programmed to determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114) {Examiner correlates the tracing as locating the maximum match by perform a match by evaluating the retrieve input (data segments) and the plurality of search string (the list of matches provided)}; and 

selecting the data string from a longest match sequence tracing of the plurality of tracings (Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114 {Examiner correlates the longest match sequence as the consecutive number that appear a match for the pattern to determine the selection of the longest match sequence as shown in Boulanger’s Fig. 2C shown below}).

    PNG
    media_image1.png
    334
    485
    media_image1.png
    Greyscale


As such, Boulanger teaches determining the data string comprises: performing a plurality of tracings using the data segments and the plurality of search strings (See Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114) {Examiner correlates the tracing as locating the longest match by perform a match by evaluating the retrieve input (data segments) and the plurality of search string (the list of matches provided)}; and 

selecting the data string from a longest match sequence tracing of the plurality of tracings (Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this mode, PPDE 100 is programmed to determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114 {Examiner correlates the longest match sequence as the consecutive number that appear a match for the pattern to determine the selection of the longest match sequence as shown in Boulanger’s Fig. 2C shown below})

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent 5,877,714 issued to Akashi Satoh (hereinafter as "Satoh 714") in view of U.S Patent Application Publication 2010/0293344 issued to Nishino et al. (hereinafter as “Nishino”) in further view of U.S Patent Application Publication 2005/0154916 issued to Boulanger et al. (hereinafter as “Boulanger”).

	Regarding claim 1, Satoh 714 teaches an apparatus comprising: one or more iterative data searching circuits, comprising: a write buffer configured to store a plurality of search strings (Satoh 714:Col 23, lines 65-57 and Col 24, lines 1-4; Also, the microcomputer 10 includes a plurality of repeat data search devices 20A, 20B, . . which are used as search devices for data compression of the present invention. The repeat data search devices 20A, 20B, . . . are the same constitutions and, in this embodiment, comprises P+1 repeat data search devices. Col 25, lines 21-26; The write buffer 56 holds the input search data and, at the timing synchronized to the clock SR input from the timing controller 50, changes (or drives) the levels of the bit line pairs BL0, BL0' to BLM, BLM' in accordance with the value of the search data held. Col 28, lines 6-8; If the search instruction SEARCH is input, in the repeat data search device 20 the clock SR will be output from the timing controller 50 to the write buffer 56); and 

a content addressable memory (CAM) coupled to the write buffer, the CAM comprising a plurality of CAM cell rows each comprising a plurality of CAM cells each configured to store a data segment of a data set(Satoh 714: Col 28, lines 29-39; The CAM cells 28 perform the above-described data comparison at the same time. Incidentally, since a plurality of CAM cells 28 (CAM cell row) are connected to one match line MATCH, the comparison operation of comparing the character data stored in the CAM cell row and the input character data is completed in the first half of one cycle of the clock SR, and each match line is held in a high level state only when, in all CAM cells 28 being connected, the N-MOSFETs 42 are not turned on, i.e., only when the character data stored in the CAM cell row and the character data input to the write buffer 56 match with each other), wherein 

the CAM is configured to compare a search string of the plurality of search strings to the CAM cells in a same first half of a period of a clock set-reset (SR) (Satoh 714: Col 28, lines 29-40; The CAM cells 28 perform the above-described data comparison at the same time. Incidentally, since a plurality of CAM cells 28 (CAM cell row) are connected to one match line MATCH, the comparison operation of comparing the character data stored in the CAM cell row and the input character data is completed in the first half of one cycle of the clock SR, and each match line is held in a high level state only when, in all CAM cells 28 being connected, the N-MOSFETs 42 are not made low in the case of nonmatch); 

a comparison result controlling circuit comprising: a plurality of latches each coupled to one of the CAM cell rows via one of a plurality of match lines, each of the latches indicating whether the data segment stored in a cell of the CAM cell row matches the search string of the plurality of search strings (Satoh 714:Col 28, lines 61-64; The latches 620 to 625 are represented by ML0 to ML5, the latches 660 to 665 are represented by PS0 to PS5, and the signals output by the AND circuits 700 to 705 are represented by PE0 to PE5. Col 28, lines 66-67 and Col 29, lines 1-6; Actually, the comparison results are latched in latches 620 -625 and are output in the next cycle after a search character is input to each CAM cell row and comparison operation of the search character is done Col 29, lines 34-39; If character data of B is input as the next search data, as shown in FIG. 6(B), the comparison result will match in the CAM cell rows of the addresses 1, 3, and 4, and the levels of the match lines (only match lines MATCHl, MATCH3, and MATCHS are high levels) will be held in the latches MLO to MLS, respectively); and

a plurality of signal generating circuits each coupled to one of the match lines, each signal generating circuit configured to indicate successive matches between a plurality of data segments stored in the CAM cells and respective search strings of the plurality of search strings (Satoh 714: Col 29, lines 14-18; the match lines MATCH0 to MATCH5 are respectively held in the latches ML0 to ML5 of the comparison result control circuit 60, they are input to the signal generation circuits 640 to 645 in the next cycle. Col 29, lines 47-50; Thus, when two or more characters sequentially match, i.e., only when a sequentially input data string comprising a plurality of search data is stored in the CAM cell array 26, the match signal MSIG goes to a high level); 

Satoh 714 does not explicitly teach a data compression controller configured to determine a data string comprised of the data segments that successively matches the search strings of the plurality of search strings indicated by the plurality of signal generating circuits, and to compress the data set by replacement of the data string with compression data.

Although, Nishino does not teach a plurality of signal generating circuits. However, Nishino teaches a data compression controller configured to determine a data string comprised of the data segments that successively matches the search strings of the plurality of search strings indicated by the plurality of signal generating circuits (Nishino: [0043]; Moreover, the content addressable memory cell array 26 is an exemplary signal generation unit for generating a plurality of signals indicating a plurality of positions where data elements are stored. [0080]-[0082]; among repeating portions where a certain character string is repeated, a repeating portion at the closest position and assigning a code with a shorter bit length to a repeating portion residing at a closer position. Thus, in a scenario such as that illustrated in FIG. 7( b), the compression rate deteriorates…regardless of the location in the content addressable memory cell array 26 at which a character string is stored. When character strings located at a plurality of positions are hit, one of the character strings needs to be selected), and

 to compress the data set by replacement of the data string with compression data (Nishino: [0082]; When character strings located at a plurality of positions are hit, one of the character strings needs to be selected. In deflate compression, compression is performed by encoding the number of characters from a write address to a matching character string and the number of characters included in the matching character string. In the case of deflate compression, as defined by RFC 1951, the bit length assigned to the nearest hit address is only five bits, but the bit length assigned to the farthest hit address is eighteen bits. The latter is 3.6 times as long as the former).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Satoh 714 (teaches iterative data searching circuits that stores a plurality of search string to indicate a match search string utilizing a plurality of signal generation circuits) with the teachings of Nishino (teaches determining a data string that successively matches the search strings of the plurality of search strings indicated by signal generating circuit). One of ordinary skill in the art would have been motivated to make such a combination for the purpose of providing predictable results such that it improves the data input (See Nishino: [0082]). In addition, the references (Satoh and Nishino) teach features that are directed to analogous art and 
	The modification of Satoh 714 and Nishino teaches claimed invention substantially as claimed, however the modification of  Satoh 714 and Nishino do not explicitly teach determining the data string comprises: performing a plurality of tracings using the data segments and the plurality of search strings; and selecting the data string from a longest match sequence tracing of the plurality of tracings.

	Although, Boulanger does not explicitly teach determining a data string indicated by a plurality of signal generating circuits, and to compress the data set by the replacement of the data string with compression data.  Boulanger teaches determining the data string comprises: performing a plurality of tracings using the data segments and the plurality of search strings (Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this mode, PPDE 100 is programmed to determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114) {Examiner correlates the tracing as locating the longest match by perform a match by evaluating the retrieve input (data segments) and the plurality of search string (the list of matches provided)

    PNG
    media_image1.png
    334
    485
    media_image1.png
    Greyscale

); and

 	selecting the data string from a longest match sequence tracing of the plurality of tracings(Boulanger: [0067];  Again, input data stream 201 is coupled in parallel to n PU 500 units with ID numbers 205 numbered 1-n. In this mode, PPDE 100 is programmed to determine the most consecutive bytes in the patterns 213 that appear in input data stream 201. Again, by inspection one can see that pattern “4” has the longest match with 5 consecutive bytes “ABCDE” appearing in the input data stream 201. In this case, the ID of the PU 500 with the longest match (in this case, “4” is the ID) would be outputted (output 204) along with the longest match value of “5” (output 206) to ID selection unit 114 {Examiner correlates the longest match sequence as the consecutive number that appear a match for the pattern to determine the selection of the longest match sequence as shown in Boulanger’s Fig. 2C shown below}

    PNG
    media_image1.png
    334
    485
    media_image1.png
    Greyscale

).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Satoh 714 (teaches to include iterative data searching circuits that stores a plurality of search string to indicate a match search string utilizing a plurality of signal generation circuits) with the teachings of Nishino (teaches a data string that successively matches the search strings of the plurality of search strings indicated by signal generating circuit) to further include the teachings of Boulanger (teaches determine performing a plurality of tracings and selecting the data string from a longest match sequence tracing of the plurality of tracings). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Boulanger: [0037]). In 
	Regarding claim 11, the modification of Satoh 714, Nishino, and Boulanger teaches claimed invention substantially, and Nishino further teaches the compression data comprises a position indicator indicating a number of characters that has been replaced with the compression data(Nishino: [0082]; When character strings located at a plurality of positions are hit, one of the character strings needs to be selected…selecting a hit address closest to the write address when hits have occurred at a plurality of positions... In the case of deflate compression, as defined by RFC 1951, the bit length assigned to the nearest hit address is only five bits, but the bit length assigned to the farthest hit address is eighteen bits. The latter is 3.6 times as long as the former. Thus, when an optimum hit address can be selected, the compression rate can be improved {Examiner correlates that by having longer character length, the better compression rate in which the portion that is compressed to being replaced would change the length of the string. See Background [0003], “For example, when LZ77-encoding of a character string “IBM is IBM” is performed, the second “IBM” is a repeating portion, and thus this portion is compressed. Specifically, the portion is compressed by being replaced with a code such as “7,3”, signifying that “3 character length is repeated from 7 characters ahead”…the longer the character length of a repeating portion is, the higher the compression rate is).

	Regarding claim 12, the modification of Satoh 714, Nishino, and Boulanger teaches claimed invention substantially, and Satoh 714 further teaches the CAM comprises a plurality of bit line pairs that are coupled to the write buffer(Satoh 714: Col 24, lines 10-16; In the CAM cell array 26 there are disposed N+1 word lines WL0 to WLN, N+1 match lines MATCH0 to MATCHN, and M+1 sets of bit line pairs BL0, BL0' to BLM, BLM' in the form of a matrix. Each CAM cell 28 is connected to any of the word lines WL0 to WLN, any of the match lines MATCH0 to MATCHN, and any of the bit line pairs BL0, BL0' to BLM, BLM'. Col 25, lines 21-22; The write buffer 56 is connected to the bit line pairs BL0, BL0' to BLM, BLM'), wherein

the write buffer drives the bit line pairs according to the plurality of search strings to compare with data stored in each of the CAM cell rows(Satoh 714: Col 25, lines 22-31; The write buffer 56 holds the input search data and, at the timing synchronized to the clock SR input from the timing controller 50, changes (or drives) the levels of the bit line pairs BL0, BL0' to BLM, BLM' in accordance with the value of the search data held. During the time the write buffer 56 is driving each bit line pair according to search data, the comparison of the data stored in each CAM cell row with that the search data is performed and also the writing of the search data to a predetermined CAM cell row is performed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 5,729,229 issued to Franaszek et al. (hereinafter as “Franaszek”) teaches compressing a block of data using a shared dictionary. The data that is being compressed into subblocks is received from an input then outputting the compressed data.
U.S Patent 5,951,623 issued to Reynar et al. (hereinafter as “Reynar”) teaches an adaptive compression in which improves Lempel-Ziv (LZ) in which reduce the require storage space when receiving the input of strings and then compress data into a location by computing the frequency statistics for character sequences in a sample segment. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

3/12/2021
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162